Citation Nr: 0434150	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  01-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to an effective date prior to December 31, 
1999, for service connection for the veteran's various 
disabilities.  

4.  Entitlement to an initial rating greater than 30 percent 
for arthritis of the right hip.  

5.  Entitlement to an initial rating greater than 10 percent 
for tinea versicolor.  

6.  Whether the bilateral factor, 38 C.F.R. § 4.26, was 
properly considered in evaluating the veteran's service-
connected disabilities.  

7.  Entitlement to special monthly compensation under the 
provisions of 38 U.S.C. § 1114(s).  

8.  Entitlement to service connection for gout.  

9.  Entitlement to service connection for nephrosclerosis.  

10.  Entitlement to service connection for osteoarthritis of 
the left and right first toes, left fifth toe, left fifth 
finger, and spine.  

11.  Entitlement to two separate 10 percent ratings for 
tinnitus in each ear.  



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

This decision will address only the issue concerning a 
greater initial rating for tinea versicolor.  

The remaining issues are being remanded and are addressed in 
the REMAND portion of the decision below.  They are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

The Board notes the following comments by the veteran in a 
submission at the time of his May 2004 personal hearing 
before the undersigned Veterans Law Judge:

I disagree with the regional office's 
failure to adjudicate issues that it was 
required to adjudicate; I am specifically 
referring to issues that I may not have 
discussed but which are reasonably 
raised.  This appeal also includes 
adjudicative determinations 
mischaracterized by the regional office.  

The Board would point out that 38 C.F.R. § 20.201 defines a 
notice of disagreement as follows:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  
For example, if service connection was 
denied for two disabilities and the 
claimant wishes to appeal the denial of 
service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear.

To the extent that the RO has issued several rating decisions 
in this case, involving numerous issues, and considering the 
fact that the veteran's comments do not identify any specific 
RO decision with which he disagreed, do not identify any 
specific issues that were denied by the RO, and do not 
identify any specific issues that should have been considered 
by the RO, but were not, his "notice of disagreement" is of 
no effect.  The Board finds that only the issues listed above 
are in appellate status.  


FINDING OF FACT

The medical evidence shows that, throughout the appeal 
period, the veteran's tinea versicolor has been extensive and 
has involved approximately 20 percent of his non-exposed body 
surface area.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for tinea versicolor are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Codes 7813-7806 (2002 and 
2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
August 2002 rating decision and a January 2004 statement of 
the case that discussed the pertinent evidence, and the laws 
and regulations related to claim of a greater initial rating 
for tinea versicolor.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in a July 2003 letter, the RO purported to 
notify the veteran of the evidence needed to substantiate his 
claim, and offered to assist him in obtaining any relevant 
evidence.  The veteran was also invited to submit "any" 
additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

Although that letter did not adequately notify the veteran of 
the type of evidence needed to substantiate a claim for a 
greater rating for tinea versicolor, the statement of the 
case did.  Additionally, the veteran himself has, at his two 
personal hearings and in his voluminous submissions, 
demonstrated an intimate knowledge of the pertinent law and 
regulations, VA's rating schedule, and the evidence necessary 
for a higher rating.  Moreover, especially in light of the 
action taken herein, the Board finds that any defect in 
compliance with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); was harmless error 

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini and considering the action taken 
herein, to decide the appeal would not be prejudicial error 
to the claimant.  In this regard, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's tinea versicolor.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

In August 2002, during the pendency of the veteran's appeal, 
VA revised the criteria for evaluating skin disabilities.  
Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

Criteria for evaluating tinea versicolor are not specifically 
listed in VA's rating schedule.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2004).  

Because tinea versicolor is a form of fungal infection of the 
skin, the Board finds that the disability should be rated as 
analogous to dermatophytosis (Code 7813).  

The following rating criteria were in effect prior to August 
2002:  

Dermatophytosis is to be rated as scars, disfigurement, etc., 
on the extent of constitutional symptoms, physical 
impairment.  Code 7813.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. Codes 
7803, 7804, 7805.  The rating schedule did not provide for 
evaluating disfigurement of areas other than the head, face, 
or neck.  

While old Code 7813 did not specifically refer to rating 
analogously to eczema, it also did not exclude rating on that 
basis.  The Board believes that consideration of evaluating 
the disability on that basis is also proper.  

Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or a small area, 
warrants a noncompensable rating.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  If 
there is exudation or itching constant, extensive lesions or 
marked disfigurement, a 30 percent rating is for assignment.  
With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or when the disorder is 
exceptionally repugnant, a 50 percent evaluation is 
warranted.  Code 7806.  

Beginning in August 2002, the following criteria became 
effective:  

Dermatophytosis of areas other than the head, face, and neck 
is to be rated as scars (Codes 7801, 7802, 7803, 7804, or 
7805) or dermatitis (Code 7806), depending on the predominant 
disability.  Code 7813.  

A 10 percent evaluation is to be assigned for scars, on other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion, and that comprise an area or 
areas of 144 square inches (929 sq. cm.).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  Code 7802.  

Superficial, unstable scars are rated 10 percent disabling.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Code 7803.  

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  In this case, 
a 10-percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  Code 7804.  

Other scars are to be rated based on limitation of function 
of the affected part.  Code 7805.  

A 60 percent rating is warranted for dermatitis or eczema 
involving more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  If the disability involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period, a 30 percent evaluation is to be assigned.  A 
10 percent rating is for assignment where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas is 
affected, or intermittent systemic therapy has been required, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than six weeks during the past 12-
month period.  Where less than 5 percent of the entire body 
or less than 5 percent of exposed areas is affected, and no 
more than topical therapy has been required during the past 
12-month period, a zero percent rating is appropriate.  Code 
7806.  

A February 2000 VA compensation examiner noted that the 
veteran had treated his tinea versicolor with various topical 
medications, which offered only temporary improvement.  The 
record does not indicate that he has taken corticosteroids or 
other systemic treatment for the disability.  The examiner 
described the skin disability as hyperpigmented, scaly 
plaques over the veteran's chest, upper back, and shoulders 
which were extensive and formed a geographic pattern.  
Testing of the plaques showed they were of a fungal origin.  
The examiner further stated that he had started the veteran 
on an oral antifungal agent at the time of the examination. 

The veteran testified at a personal hearing at the RO in 
August 2001.  His testimony at that time primarily concerned 
the issue of service connection for tinea versicolor and did 
not specifically address the severity of the disability, 
except to indicate that he believed that a 30 percent rating 
was warranted.  

The veteran underwent another VA compensation skin 
examination in December 2003.  The examiner indicated that 
the veteran was then using no treatment for the disability.  
On examination, there were demarcated areas of light, coppery 
redness in, below, and around the axillae, with smaller 
satellite lesions on the chest.  There were also similar 2-3 
cm-sized patches in the groins.  The examiner commented that 
the lesions visibly involved about 20 percent of the body 
surface area and that the area of skin in which fungi could 
be found, but where there were no visible lesions, was 
probably considerably greater.  

At a personal hearing before the undersigned Veterans Law 
Judge at the Board in Washington, DC, in May 2004, the 
veteran presented testimony that is essentially congruent 
with the Board's analysis below.  

At the outset, the Board agrees with the veteran that, based 
on the available medical evidence, it would be most 
appropriate to rate his tinea versicolor as eczema or 
dermatitis.  

Evaluating the disability first under the old rating 
criteria, neither the February 2000 VA examiner nor the 
December 2003 examiner described significant symptomatology 
due to the disability.  Likewise, the veteran himself has not 
reported significant symptomatology.  The VA examination 
reports primarily described the appearance and extent of the 
lesions of the disability.  The earlier examiner merely 
indicated that the hyperpigmented, scaly plaques over the 
veteran's chest, upper back, and shoulders were extensive and 
formed a geographic pattern.  The 2003 examiner described 
patches on his chest, axillae, and groin, commenting that, 
overall, the visible lesions involved about 20 percent of the 
veteran's body surface area.  

Because both examiners indicated that the crusty lesions of 
the disability were extensive, the Board finds that the 
criteria for a 30 percent rating under Code 7806 (prior to 
August 2002) are met.  However, because neither VA examiner 
reported any systemic or nervous manifestations of the 
disability or described the disability as being exceptionally 
repugnant, especially considering the fact that the lesions 
are wholly on non-exposed areas of the skin, the Board finds 
that the criteria for a higher evaluation of 50 percent are 
not met.  

Evaluating the tinea versicolor under the revised rating 
criteria (effective in August 2002), the Board notes that the 
December 2003 examiner specifically stated that the visible 
lesions due to the disability covered approximately 20 
percent of the veteran's body surface area.  The earlier 
examiner described the lesions merely as "extensive."  
Because the record indicates that the veteran may have 
recently taken oral antifungal therapy for only a brief 
period and because there is no evidence that the disability 
has ever required corticosteroid or other immunosuppressive 
therapy, the Board finds that the available evidence fits 
squarely within the criteria for a 30 percent rating under 
the revised rating criteria.  However, because there is no 
evidence that the visible lesions due to the disability 
involve more than 40 percent of his body surface area or more 
than 40 percent of exposed areas, a 60 percent evaluation is 
not warranted.  

Accordingly, because the Board has found that the criteria 
for a 30 percent rating for tinea versicolor are met under 
both the old and the new rating criteria throughout the 
appeal period, the Board concludes that an initial 30 percent 
rating should be assigned for the disability.  Inasmuch as 
the veteran himself has repeatedly indicated his belief that 
a 30 percent rating was warranted for the disability, the 
Board's action constitutes a full grant of the benefit sought 
on appeal.  


ORDER

An initial 30 percent rating for tinea versicolor is allowed, 
subject to the law and regulations governing the award of 
monetary benefits.  


REMAND

At-and subsequent to-the veteran's May 2004 personal 
hearing before the Board, he submitted considerable 
additional evidence concerning all of the other issues 
currently on appeal without providing a waiver of initial RO 
consideration of that evidence.  Moreover, in communication 
received at the Board in June 2004, the veteran appeared to 
specifically decline waiver of initial RO consideration of 
any of the additional evidence.  The Board finds that it 
would be prejudicial to the veteran to proceed with final 
appellate consideration of his appeal of the other issues at 
this time.  

Further, in written communication received from the veteran 
at the May 2004 hearing, he expressed disagreement with a 
January 2004 rating decision which denied service connection 
for gout, nephrosclerosis, and osteoarthritis of the toes, 
left fifth finger, and spine, and also denied separate 10 
percent ratings for tinnitus in each ear.  Inasmuch as the 
disagreement was received by the Board after the case was 
transferred by the RO to the Board, the RO has not issued a 
statement of the case as to those issues.  Therefore, a 
Remand is required to cure this procedural defect.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for any of the claimed 
disabilities since January 1999, 
including the approximate dates of any 
such treatment.  With any needed signed 
releases from the veteran, the RO should 
request copies of the records of all 
treatment identified by the veteran.  All 
records so obtained should be associated 
with the claims file.  

2.  After completing any other 
evidentiary development indicated by the 
record, the RO should again adjudicate 
the veteran's claims, considering, in 
particular, all evidence received since 
the RO last adjudicated the various 
issues, and the provisions of 
VAOPGCPREC 9-2004 as they might relate to 
the issue concerning the right hip 
disability.  If any action taken remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and he should be given an 
opportunity to respond.  

3.  The RO should furnish the veteran 
with a statement of the case concerning 
the issues relating to service connection 
for gout, nephrosclerosis, and 
osteoarthritis of the toes, left fifth 
finger, and spine, and to assignment of a 
separate 10 percent rating for tinnitus 
in each ear.  If a timely substantive 
appeal is received regarding any of those 
issues, the RO should certify those 
issues for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



